DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 2-6, filed 08/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru"), and in view of US 20150101048 A1 (hereinafter "Sridhara"), and further in view of "IRMD: Malware variant Detection using opcode Image Recognition" (hereinafter "Zhang").

Regarding claim 1:
Boutnaru discloses:
A method of mitigating a malware attack (see Boutnaru’s Abstract: “Systems and methods that detect presence of malicious software”), comprising:
iterating, by a malware detection module, a virtual memory address space associated with a process executing on a computer system (see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

The combination of Boutnaru and Sridhara fails to disclose the following limitation taught by Zhang: 
pg. 1177: “…represent malware binaries using opcodes sequences, we built a opcodes profile for each malware binary, where each profile contains a list of the opcodes sequences of length 2 and their frequencies. We select 2-tuple opcodes sequences, the reason of not extracting further opcode sequence lengths is that the underlying complexity of machine learning methods and the huge amount of features obtained would render the extraction very slow.”; it should be noted that mapping malware to opcode describes DNA mapping as per specification).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara’s malware mitigtation technique to discover malware as confirming the corresponding opcodes for malware as taught by Zhang, thus applying a known technique to a similar system method or device ready for improvement. 

Regarding claim 2:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The method of claim 1, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 3:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The method of claim 2, further comprising: allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 4:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The method of claim 1, wherein iterating, by the malware detection module, the virtual memory address space associated with the process executing on the computer system, comprises:
iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”). 

Regarding claim 5:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The method of claim 1, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises: identifying patterns or Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  

Regarding claim 6:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The method of claim 1, wherein rendering, by the thread hollowing module, the specific process thread inoperable comprises: 
12EASTV1689570 10.1Attorney Docket No.: 39 1703-000033overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Regarding claim 8:
Boutnaru discloses: 
A system, comprising:
a processor (see ¶39 of Boutnaru: “Processor chip 212 may be an integrated circuit that incorporates processor 213”); and
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations comprising (see ¶39 of Boutnaru: “The example processor 213 may be a central processing unit ("CPU") that receives instructions and performs basic arithmetic, logical, control and input/output operations based on the instructions. The instructions may be instructions to read, write, and/or modify data or instructions that are stored in physical memory 206 of computing device 202.”):
iterating, by a malware detection module, a virtual memory address space associated with a process executing on a computer system (see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

The combination of Boutnaru and Sridhara fails to disclose the following limitation taught by Zhang: 
confirming, using DNA mapping, that the malware attack has occurred at the region of the memory (pg. 1177: “…represent malware binaries using opcodes sequences, we built a opcodes profile for each malware binary, where each profile contains a list of the opcodes sequences of length 2 and their frequencies. We select 2-tuple opcodes sequences, the reason of not extracting further opcode sequence lengths is that the underlying complexity of machine learning methods and the huge amount of features obtained would render the extraction very slow.”; it should be noted that mapping malware to opcode describes DNA mapping as per specification).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara’s malware mitigtation 

Regarding claim 9:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The system of claim 8, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 10:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The system of claim 9, wherein the operations further comprising:
allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 11:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 

iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”).

Regarding claim 12:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The system of claim 8, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises:
identifying patterns or attributes indicative of a malware attack or a vulnerability to a malware attack (Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  


Regarding claim 13:

The system of claim 8, wherein rendering, by the thread hollowing module, the specific process thread inoperable comprises:
overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Regarding claim 15:
Boutnaru discloses:
A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform an operation (see ¶91: “…the computer system 1000 performs specific operations by the processing component 1004 executing one or more sequences of instructions contained in the memory component 1006, such as described herein with respect to the mobile communications devices, mobile devices, and/or servers. Such instructions may be read into the system memory component 1006 from another computer readable medium…”), comprising:
(see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 


confirming, using DNA mapping, that the malware attack has occurred at the region of the memory (pg. 1177: “…represent malware binaries using opcodes sequences, we built a opcodes profile for each malware binary, where each profile contains a list of the opcodes sequences of length 2 and their frequencies. We select 2-tuple opcodes sequences, the reason of not extracting further opcode sequence lengths is that the underlying complexity of machine learning methods and the huge amount of features obtained would render the extraction very slow.”; it should be noted that mapping malware to opcode describes DNA mapping as per specification).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara’s malware mitigtation technique to discover malware as confirming the corresponding opcodes for malware as taught by Zhang, thus applying a known technique to a similar system method or device ready for improvement. 

Regarding claim 16:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The non-transitory computer readable medium of claim 15, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 17:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The non-transitory computer readable medium of claim 16, further comprising:
allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 18:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The non-transitory computer readable medium of claim 15, wherein iterating, by the malware detection module, the virtual memory address space associated with the process executing on the computer system, comprises:
iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”). 

Regarding claim 19:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The non-transitory computer readable medium of claim 15, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises:
identifying patterns or attributes indicative of a malware attack or a vulnerability to a malware attack (Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  


Regarding claim 20:
The combination of Boutnaru, Sridhara in view of Zhang discloses: 
The non-transitory computer readable medium of claim 15, wherein rendering. by the thread hollowing module, the specific process thread inoperable comprises:
overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru") in view of US 20150101048 A1 (hereinafter "Sridhara"), in view of "IRMD: Malware variant Detection using opcode Image Recognition" (hereinafter "Zhang") and further in view of US 10,474,813 B1 (hereinafter "Ismael").

Regarding claim 7:
The combination of Boutnaru, Sridhara and Zhang does not disclose the following limitation taught by Ismael: 
injecting a return operation or a control operation into a stack frame associated with the specific process thread (Ismael discloses injecting a return operation in Col. 17:24-30: “By injecting a correct return address on the stack, execution of the malware may be obviated by providing a dynamic patch that restores the stack to its correct state (i.e., the original non-malicious flow of execution) without breaking the logic (life cycle) of the process and without stopping or restarting the process (i.e., so as to allow the process to continue running).” ).  

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara and Zhang’s malware mitigtation technique to use the additional malware mitigation technique of inserting a correct return address into the process, the commonly understood benefits of such adaption, that is, “restores the stack to its correct state …without breaking the logic … of the process and without stopping or restarting the process [which guarantees continuity of the process and is an alternative procedure to the use of no-ops as disclosed in Sridhara]” (see Col. 17:26-30 of Sridhara). 

Regarding claim 14:
The combination of Boutnaru, Sridhara and Zhang does not disclose the following limitation taught by Ismael: 
injecting a return operation or a control operation into a stack frame associated with the specific process thread (Ismael discloses injecting a return operation in Col. 17:24-30: “By injecting a correct return address on the stack, execution of the malware may be obviated by providing a dynamic patch that restores the stack to its correct state (i.e., the original non-malicious flow of execution) without breaking the logic (life cycle) of the process and without stopping or restarting the process (i.e., so as to allow the process to continue running).” ).  

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara and Zhang’s malware mitigtation technique to use the additional malware mitigation technique of inserting a correct return address into the process, the commonly understood benefits of such adaption, that is, “restores the stack to its correct state …without breaking the logic … of the process and without stopping or restarting the process [which guarantees continuity of the process and is an alternative procedure to the use of no-ops as disclosed in Sridhara]” (see Col. 17:26-30 of Sridhara). 




How to overcome the present rejection under 35 U.S.C. 103: 
Applicant may refer to ¶20 of the specification and detailing the steps that are carried out to accomplish this technique of DNA mapping to overcome the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491